 HOLMBERG, INC.407Finally, I do not view the 25-year bargaining history for the pro-duction and maintenance unit as' supporting the finding that aseparate unit of instrument mechanics is inappropriate. Examina-tion of that history reveals, as already noted, that other units havebeen severed therefrom without noticeable loss in the collectivestrength of the production and maintenance employees, and I ven-ture the opinion that the severance of these 12 instrument mechan-ics would not weaken the capability of the-280 production and main-tenance employees to bargain effectively in the future. Moreover, thereis no indication in this record that the inclusion of the instrumentmechanics in the larger unit has resulted in a loss of separate identity ;indeed, the very factors cited by the majority for their conclusionthat the needs of the instrument mechanics have not been neglectedby the Intervenor also indicate that the Employer and the Intervenorcontinue to recognize their separate identity and special interests.Accordingly, in the absence of evidence compelling the conclusionthat the instrument mechanics do not, as craftsmen, share a com-munity of interests separate and distinct from the community ofinterests they share with other employees in the existing produc-tion and maintenance unit, I believe this is a situation in whichSection 9(b) (2) contemplates that a craft unit cannot be found tobe inappropriate unless the employees in the proposed unit voteagainst separate representation. I therefore, dissent from my col-leagues' refusal to direct the election as requested by the Petitioner.Holmberg,Inc.'andTool-Die and Moldmakers Guild,Independ-ent, Petitioner.Case P29-RC-209.December 28,1966DECISION AND ORDEROn October 19, 1965, the Regional Director for Region 29 issueda Decision and Direction of Election in the above-entitled proceed-ing. Thereafter, in accordance with Section 102.67 (c) of the NationalLabor Relations Board Rules and -Regulations, Series 8, as amended,the Employer and the Intervenor, Local 1614, International Brother-hood of Electrical Workers, AFL-CIO, herein called the First Inter-venor, filed timely requests for review of the Regional Director'sDecision and Direction of Election on the grounds that the decisionwas clearly erroneous, that the Hearing Officer committed preju-dicial error in quashing the Employer's subpena seeking the-pro-duction of Petitioner's bargaining agreements, and that there wereIThe names of the parties appear as amended at the hearing.162 NLRB No. 53. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompelling reasons for reconsideration of an important Board policy.The Board, by telegraphic order dated December 12, 1965, grantedthe request for review and stayed the election.The Board has considered the entire record in this case withrespect to the Regional Director's determination under review andthe positions of the parties set forth in their briefs,2 and makes thefollowing findings : 3The Regional Director found, in accord with the Petitioner'srequest, that the tool-and-die makers, allied toolroom craftsmen andtheir apprentices, constituted a unit appropriate for purposes ofseverance.4 The Employer and the First Intervenor oppose severance,alleging that the employees in the proposed unit are not true crafts-men, and that the Employer's integrated operations result in a func-tional overlap between the toolroom employees and the pressroomemployees. The employees in the requested unit are presently repre-sented by the First Intervenor as part of the existing unit consist-ing of all the employees of the Employer. There is a 24-year historyof collective bargaining between the Employer and the First Inter-venor for the existing overall unit.The Employer is engaged in the business of manufacturing metalstamp products in a 'one-story structure housing the tool and die,press operations, and office facilities. The employees in the unitsought spend, on an average, approximately 75 percent of their timein an area of the plant known as the toolroom. The toolroom isseparated from other areas of the plant by a concrete wall whichexists as a structural support for the roof of the building and asa device to muffle the noise and vibrations generated by the pressesoperating in the production area of the plant.The evidence adduced establishes that there is considerable amountof overlap in the job duties of the employees in the unit sought andthose of other employees in the plant. Thus, the diemakers may per-form machine maintenance and machine rebuilding work that isidentical to work performed by the maintenance mechanic, a classifi-cation outside the proposed unit. Additionally, the diemakers attimes set dies, that is, place dies in a press, install them, and try outthe product for sampling. That function is normally performed bythe Employer's diesetters, a classification of employees not withinthe proposed unit. Diemakers are called upon to perform such workwhen the diesetters are unavailable because of heavy workloads.2 The First Intervenor has requested oral argument.This request is hereby denied be-cause the record and the briefs adequately present the issues and positions of the parties3In view of the disposition of the case herein,we find it unnecessary to rule upon theHearing Officer's quashing of thesubpoena duces tecuns.*The International Union,International Association of Tool Craftsmen,described hereinas the Second Intervenor,also seeks to sever the above-described unit. HOLMBERG, INC.409When toolroom work is light or when the Employerlacks sufficientmanpower to complete a particular job, employees in the unit soughtmay also be assigned to run powerpresseson the production floor,work normally done by press operators. On occasion, diemakers havebumped press operators to avoid layoff.The record also discloses that there are times when jig borers andjig borer trainees, classifications within the unit sought, are calledupon to perform work in the Employer's inspection department forextended periods of time.The assignment of employees to perform jobs outside theirclassifi-cation is dictated, in most instances, by manpower requirements andthe availability of employees for such assignments.When employeesin the unit sought perform work other than tool-and-die work, theyare supervised by the foremen who normally supervise those otherfunctions.Employees in the proposed unit not only do work outside theirclassification, but also frequentlyin areasoutside the toolroom. Con-versely, work at times is done in the toolroom by employeesin classi-fications whose inclusion in the unit is not sought. Thus machinists,who normally work in the productionarea,also usethe Employer'stoolroom facilities and equipment to perform part of their work. Atthe time of the hearing, a project previouslyassignedto one of thediemakers under the direction of a projectengineerwas being per-formed in the toolroom by a newly employed lathe hand.In the recently decidedHallinckrodt5case,the Board, after reex-amining its policies regarding craft severance, concluded that itwould no longer limit itself to the restricted and rigid tests ofAmer-ican Potash 6in determining whether craft severance elections shouldor should not, be granted, but would instead base its determinationupon a weighing of all relevant factors in eachcasebefore it. Apply-ing that standard to the particular facts of this case,we are satis-fied that severance would not be warranted here.It is quite clear, to begin with, that the employees sought to besevered share a substantial community of interests with otheremployees in the existing bargaining unit. Thus they work in closeproximity with such other employees, share with them the samelocker room and cafeteria facilities, punch the same timeclock, havesimilar working conditions, and enjoy the same vacations, holidays,and health and welfare benefits.Although the employees in the proposed separate unit undeniablypossess special skills, their work is not confined to tasks requiringthe exercise of such skills. As we have previously noted, the record5Mallinckrodt Chemical Works,Uranium Division,162 NLRB 387.6 American Potash & Chemical Corporation,107 NLRB 1418. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDshows a significant overlap in actual work assignments betweenemployees within and without the proposed unit-diemakers at timesperforming duties of maintenance mechanics, diesetters, and opera-tors; jig borers performing inspection work;-and employees out-side the proposed unit frequently performing work in the toolroom.Moreover, it is evident from the nature of the Employer's businessoperation-the manufacture of metal stamp products-that the tool-room employees, even when engaged in their specialized tasks, per-form work that is an integral part of the production process inwhich other employees in the existing bargaining unit are alsoengaged.Bearing in mind the cohesive factors mentioned above, we are notpersuaded that a finding is justified, simply on the basis of theemployees' special skills, that the toolroom group possesses such adistinct homogeneity and such diverse interests of its own as tooverride the broader community of interests which it shares withthe others in the existing unit with whom it has so long been asso-ciated for purposes of collective bargaining. In addition, there isnothing in this record to demonstrate that the common unit group-ing of toolroom employees with other production and maintenanceemployees has not proved workable, or that the incumbent union isnot equipped adequately to represent the employees whom the Peti-tioner would now carve out, and it is apparent that the interests ofthe toolroom group have not been ignored by the present bargainingrepresentative.Thus, the record affirmatively shows that the payrates of the tool-and-die makers are the highest in the plant and thattheir promotion is governed by special provisions in the contractbetween the IBEW and the Employer.Our evaluation of all relevant factors, including the 24-year bar-gaining history, leads us to find that the overall interests to be servedthrough maintaining the stability of the existing bargaining unitoutweigh such special interest as the tool-and-die makers may havein setting themselves apart as a separate bargaining unit. We con-clude, therefore, that the unit sought by the Petitioner is not appro-priate.7Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]MEMBERFANNING,dissenting :In this case, the Regional Director for Region 29 granted a peti-tion for severance of a unit of tool-and-die makers, allied toolroomcraftsmenand their apprentices, finding that those employees possess7In our view, the dissenting opinion does not appear to have given any consideration tothe impact of the long history of bargaining upon the merger of the interests of all theemployees.Nor does it state the factors which require preemption for the interests of afragment of the existing unit. IIOLMBERG, INC.411the usual' skills and qualifications of tool-and-die craftsmen and con-stitute a unit appropriate for collective bargaining. A majority ofthe Board, however, conceding the special skills possessed by theseemployees, concludes that they are not entitled to separate representa-tion. I cannot agree.As found by the Regional Director, the employees in questionwork in a separate toolroom, apart from the production area, andwork under the separate supervision of the toolroom foreman formost of the time. These employees spend an average of 80 percent oftheir time in the performance of tool-and-die functions, and most oftheir remaining time is spent in work directly related to tool-and-diemaking. The Employer hires either experienced tool-and-die makersor apprentices, and has a 4-year apprenticeship program run underthe auspices of the State of New York. At present, the Employeremploys four apprentices under the program who are trained bythe tool-and-die maker Class A. Several present employees success-fully completed the program and received their certificates from theState. In addition, toolmakers own their own tools, traditionallyused and owned by tool-and-die craftsmen, valued at between $500and $1,000. Like others of their fellow craftsmen, the tool-and-diemakers produce dies to extremely close tolerances on a variety ofmachines normally used by such employees. Further, as acknowledgedby the majority, toolroom employees receive higher wages than allother employees and are governed by a special provision in the cur-rent contract with respect to promotions. No such provision appearsfor pressroom employees.On occasion, certain pressroom employees do use machines in thetoolroom, and tool-and-die employees have occasionally performedwork in the pressroom when their own work is slow. As noted by theRegional Director, however, those assignments are made to forestallthe necessity of laying off tool-and-die men at such times. He foundthat the "occasional" use of toolroom machines by press employees,and pressroom work by tool-and-die employees, were not sufficient topreclude severance.8Such is the record before the Board, and it clearly establishes, asfound by the Regional Director, that the tool-and-die employees con-stitute an appropriate craft unit which the Board has historicallyaccepted for severance purposes.9 Despite the obvious craft skills of8 CitingConvair(Pomona),122 NLRB 41,43. See alsoBoeing Airplane Company,86NLRB 368, 375.Indeed,the fact thatsome non-toolroom employees may on occasion use toolroom equip-ment is "immaterial"in deciding the question of severanceof toolroomemployeesGeneralDynamics/Telecommunications,etc,140 NLRB 1286, 1287,and cases cited therein.6 General Dynamics/Telecommunications,a Division of General Dynamics Corporation,supra;Dalmo Victor Company,132 NLRB1095;Dana Corporation,122 NLRB 365;Con-tinental CanCo,119 NLRB 1851; EI.DuPont de Nemour8 and Company,117 NLRB 849.See alsoArmstrongBrosToolCo., 74 NLRB 1361. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese employees and their performance of highly specialized craftfunctions, however, the majority finds that they do not possess "sucha distinct homogeneity and such diverse interests of their own as tooverride the broader community of interests which they share withthe others in the existing unit with whom they have so long beenassociated for purposes of collective bargaining." They cite no casefor the proposition that journeymen tool-and-die makers, all ofwhom have undergone a substantial apprenticeship program, andwhose craft skills are utilized inside and outside the toolroom, arenot entitled to separate representation if they so choose.Moreover, in reaching a result contrary to that of the RegionalDirector, the majority has chosen to draw broad conclusions which Ido not find justified in view of the record herein. Thus, it is saidthat there is a "considerable amount of overlap" between the func-tions of employees within and without the unit sought to be severed,and that there is a "significant overlap" in work assignments. TheRegional Director, however, found such instances to beoccasionalinnature, and noted that tool-and-die employees work on presses onlywhen their own work is slow and then to avoid the necessity of lay-offs. Further, to the majority it is "quite clear" that the tool-and-dieemployees share "a substantial community of interests" with otheremployees. To support a showing of such a "clear" and "substantial"sharing of interests, the majority cites the common locker room andcafeteria facilities, the "close proximity" in which all employeeswork, and the fact that all employees have the same vacations, holi-days, and health and welfare benefits.10 Yet, no mention is made inthis portion of the majority's opinion of the higher wage rates andspecial contractual provisions governing promotions enjoyed by tool-and-die makers; 11 items which seem to me more significant than thelocation at which employees eat or wash.Although the majority states that it is judging this case under itsnewly announced standards inMallinckrodt ChemicalWorks, Ura-nium Division,162 NLRB 387, an examination of those standardsand their application to the facts herein reveal that, in fact, conclu-sive weight is being given to the broader bargaining history. While10However,neither similarity of working conditions nor the close association of craftemployees with others is a valid ground for the denial of the right of separate representa-tion to craft employees.B H Hadley,Inc.,130 NLRB 1622, 1625-26;Griffin Wheel Com-pany,119 NLRB 336. Moreover, the close proximity of the employees at the Employer'splant is hardly surprising in view of the facts that the plant is only a one-story structureand that there are 75 employees in all.11 Instead,these factors are cited elsewhere in the majority's opinion as indicating onlythat the interests(presumably separate)of the toolroom employees have not been ignoredunder the present bargaining structure.It should be apparent,however,that these factorsare equally relevant to their discussion of the issue of whether the tool-and-die makersenjoy working conditions which are similar to,or separate from, those of the productionand maintenance employees. E. I. DUPONT DE NEMOURS & CO.413the history of bargaining at the Employer's plant is one of the fac-tors to be considered underMallinckrodtand does militate againstthe granting of severance herein, it is but one of the factors to be con-sidered.And, in my view of the record, virtually all of the otherfactors dictate a result contrary to that reached by my colleagues.Thus, as found by the Regional Director, the tool-and-die makers area distinct group of highly skilled craftsmen who perform the func-tions of their craft more than 80 percent of the time, and whose sep-arate identity has been maintained in spite of their inclusion to datein the broader unit. Additionally, as shown above, their occasionalwork in the pressroom has not detracted from their high level ofskills or their separate identity.12 To me, these factors are more thanample to warrant a conclusion that these employees are entitled to theseparate representation they seek. On the other hand, little in thepresent record, other than the mere length of the bargaining history,supports the conclusion of the majority herein. And, for the reasonsset forth at some length in my dissenting opinion inMallinckrodt,that factor may not be given controlling weight.I would, for the reasons set forth above and in the decision of theRegional Director, grant the petition.12 The record does not indicate the nature or extent of integration of the Employer'sproduction processes.E. I. DuPont de Nemours and Company I (May Plant, Camden,South Carolina)andInternational Brotherhood of ElectricalWorkers, Local Union No.382, affiliated with InternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case 11-RC-1999.December 28,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Thomas C. Bradley, Jr. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.2 Following the hearing and pursuant to Section 102.67 oftheNational Labor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, and by direction of1 The name of the Employer appears as amended at the hearing.2During the course of the hearing, the Employer appealed a ruling of the HearingOfficer, excluding certain expert testimony comparing the manufacturing process at theEmployer's plant involved herein and those in the steel, aluminum,lumber, and wet-millingindustries.On August 18, the Board by telegraphic order granted the Employer's appealand reversed the ruling of the Hearing Officer in that regard.162 NLRB No. 49.